UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2010 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record Account Name: Nicholas High Income Fund, Inc. COHEN & STEERS QUALITY INCOME REATLY FUND, INC. Ticker: RQI Security ID: 19247L106 Meeting Date: NOV 24, 2009 Meeting Type: Special Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger of Funds For For Management 2 Approve Merger of Funds For For Management 3 Approve Merger of Funds For For Management 4 Increase Authorized Common Stock For For Management 5 Approve Change of Fundamental For For Management Investment Policy for RQI Changing from Fundamental to Non-fundamental Prohibiting theFund from Investing more than 10% of its Managed Assets in Debt Securities 6 Approve Change of Fundamental For For Management Investment Policy for RQI Changing From Fundamental To Non-fundamental Prohibiting The Fund From Investing More than 20% Of Its Managed Assets In Preferred Stock Or Debt Securities 7 Approve Change of Fundamental For For Management Investment Policy for RQI Changing from fundamental to non-fundamental Prohibiting the Fund from Acquiring or Retaining Securities of any Investment Company ISHARES TRUST Ticker: JKF Security ID: 464288513 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management ISHARES TRUST Ticker: JKF Security ID: 464288N22 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G.C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For Withhold Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management SPDR SERIES TRUST Ticker: TFI Security ID: 78464A417 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: JAN 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Nesvet For For Management 1.2 Elect Director David M. Kelly For For Management 1.3 Elect Director Bonny Eugenia Boatman For For Management 1.4 Elect Director Dwight D. Churchill For For Management 1.5 Elect Director Carl G. Verboncoeur For For Management 1.6 Elect Director James E. Ross For For Management 2 Approve Multi-Manager Structure For Against Management 3 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Real Estate 4 Approve Change of Fundamental For For Management Investment Policy: Issuing Senior Securities And Borrowing Money 5 Approve Change of Fundamental For For Management Investment Policy: Making Loans 6 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Commodities 7 Approve Change of Fundamental For For Management Investment Policy: Concentrating Investments In A Particular Industry Or Group Of Industries 8 Approve Change of Fundamental For For Management Investment Policy: Underwriting Activities 9 Approve Elimination of Fundamental For For Management Investment Policy: Outdated Policies Not Required By Law VAN KAMPEN SENIOR INCOME TRUST Ticker: VVR Security ID: 920961109 Meeting Date: APR 16, 2010 Meeting Type: Special Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management 2 Approve Subadvisory Agreement For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas High Income Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/25/2010
